ORDER
PER CURIAM:
This is a consolidated appeal involving a direct appeal from a jury conviction for kidnapping, in violation of § 565.110, RSMo 1986; second degree robbery, in violation of § 569.030, RSMo 1986; three counts of forcible rape, in violation of § 566.030, RSMo 1986, and two counts of forcible sodomy, in violation of § 566.060, RSMo 1986, and the denial of post-conviction relief sought pursuant to Rule 29.15.
The judgment for the criminal convictions is affirmed. Rule 30.25(b).
The judgment for denial of post-conviction relief is affirmed. Rule 84.16(b).